Citation Nr: 0419352	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a right knee 
condition, to include a Baker's cyst.  

2.  Entitlement to service connection for a left knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Henry, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1973 to October 
1977.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO).  By this rating, 
in pertinent part, the RO denied service connection for a 
bilateral knee disability, to include right knee Baker's cyst 
on the right.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his current bilateral knee condition, 
to include a Baker's cyst is related to service.  Service 
connection may be granted when the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in active military service or, if 
pre-existing such service, was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003). 

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The evidence of an 
in-service disability can also be established through a 
statutory presumption.

The veteran's service medical records are positive for knee 
injuries.  Complaints of a right knee injury first occurred 
in May 1973 after running.  A left knee injury occurred in a 
motorcycle accident in December 1974.  Complaints of 
bilateral knee injuries continued throughout service.  

The veteran's post-service medical records detail various 
complaints associated with his knees including a Baker's cyst 
on his right knee that was first diagnosed by magnetic 
resonance imaging (MRI) in December 1999. 

A VA joint examination was conducted in July 2001.  The 
examiner noted a medical history remarkable for a motorcycle 
accident affecting the veteran's right knee.  However, 
service medical records in December 1974 indicate the veteran 
injured his left knee.  An accident report dated in May 1999 
does not clarify the issue.

At the July 2001 VA examination, the examiner diagnosed the 
right knee Baker's cyst as post-traumatic in nature.  Other 
findings included effusion of the right knee, swelling in the 
right knee, an inability to stoop and regain upright posture 
without assistance, and an antalgic gait favoring the right 
knee.  The VA examiner stated that it was more likely than 
not that the veteran's present injuries were directly related 
to his motorcycle accident.  The Board observes that the 
veteran's claims folder was not available for the examiners 
review. 

In view of the above, and in order to resolve the ambiguity 
in the record, this case is REMANDED for the following 
actions: 

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied.  
This includes notifying the veteran (1) of 
the information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of 
the information and evidence that the 
veteran is expected to provide.  The 
veteran should also be asked to provide any 
evidence in his possession that pertains to 
the claim.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have treated 
him for knee problems since service.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.  

3.  The RO should then schedule the 
veteran for VA examination to determine 
the current nature and severity of any 
identified bilateral knee disorder.  Send 
the claims folder and a copy of this 
remand to the examiner or examiners for 
review prior to the examination.  The 
examination report should specifically 
state that such a review was conducted.  

A complete clinical history of the veteran 
should be obtained.  All indicated 
diagnostic tests or studies deemed 
necessary should be completed and all 
clinical manifestations should be reported 
in detail.  The examiner should advance an 
opinion as to:

(1) The etiology of any identified 
bilateral knee disorder, and

(2) Whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the identified bilateral knee 
disorder was 



?	initially manifested during active 
service;
?	otherwise originated during active 
service; 
?	is etiologically related to the 
inservice complaints  
?	is etiologically related to the 
inservice or post-service accident, if 
any;
?	is in any other way causally related 
to his periods of active service?

The examiner should include a complete 
rationale for all opinions and conclusions 
expressed.

4. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

5.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



